

115 S1030 RS: To require the Federal Energy Regulatory Commission to submit to Congress a report on certain hydropower projects.
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 535115th CONGRESS2d SessionS. 1030IN THE SENATE OF THE UNITED STATESMay 3, 2017Mr. King (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 30, 2018Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Federal Energy Regulatory Commission to submit to Congress a report on certain
			 hydropower projects.
	
 1.FERC report on certain hydropower projectsNot later than 180 days after the date of enactment of this Act, the Federal Energy Regulatory Commission (referred to in this section as the FERC) shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—
 (1)identifies each hydropower project licensed by the FERC that is located at a nonpowered site that serves as storage to support downstream power generation (referred to in this section as a project);
 (2)analyzes the value of electric power generation associated with each project, relative to the value of nonpower generation functions associated with the same project, including recreation and environmental functions;
 (3)describes the range of options that exist under current law with respect to surrender or transfer of a FERC license for a project, including a representative range of actual measures required by the FERC of project owners that have surrendered or transferred a FERC license;
 (4)identifies any barriers to the surrender or transfer of a FERC license for a project; and (5)identifies the costs incurred by project owners resulting from the requirements imposed by a FERC license, including applicable costs broken down by categories relating to—
 (A)the environment, including fish and wildlife measures; (B)human safety;
 (C)electric reliability; (D)recreation;
 (E)cultural resources; (F)flood control;
 (G)navigation; (H)irrigation; and
 (I)any other relevant category, as determined by the FERC.  1.Ferc report on certain hydropower projectsNot later than 180 days after the date of enactment of this Act, the Federal Energy Regulatory Commission (referred to in this section as the FERC) shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—
 (1)identifies each hydropower project licensed by the FERC (referred to in this section as an identified project) that is— (A)located at a nonpowered site that serves as storage to support downstream power generation; and
 (B)not part of a generation project licensed by FERC; (2)analyzes the financial value of electric power generation associated with each identified project, relative to the best available estimates of the financial value of nonpower generation functions associated with the identified project, including recreation and environmental functions;
 (3)describes the range of options available under existing law with respect to the surrender or transfer of a FERC license for an identified project, including a representative range of actual measures required by the FERC of identified project owners that have surrendered or transferred a FERC license;
 (4)identifies any general or readily identifiable project-specific barriers to the surrender or transfer of a FERC license for an identified project; and
 (5)to the extent the information is available, identifies the financial costs incurred by identified project owners resulting from the requirements imposed by a FERC license or other FERC requirements, including applicable costs broken down by categories relating to—
 (A)the environment, including fish and wildlife measures; (B)human safety;
 (C)electric reliability; (D)recreation;
 (E)cultural resources; (F)flood control; and
 (G)any other relevant category, as determined by the FERC.July 30, 2018Reported with an amendment